Chapman, J.
The property attached on Spaulding Harvey’s *43writ having been sold, the money obtained for it should have been kept in the hands of the defendant’s deputy, to be applied on the execution. An actual application of the money was all that remained to be done. Eastman v. Eveleth, 4 Met. 147. But it appears that the money had been left in the hands of Harvey, and he refused to do any act to enable the deputy who had the execution to make the application. The money not being applied, the officer returned the execution unsatisfied. The attachment was thus dissolved, and the plaintiff then became entitled to the money to be applied on his debt.

Exceptions overruled.